This ease is supplementary to No. 133. The ease is this: After the decree of December 1, 1884, in No. 133 was'entered in the Circuit Court, to wit, April 15,1885, the ■complainants filed a new bill containing substantially the same allegations with respect to the resulting trust in George Oyster as did the bill in No. 133, with certain others relating to an accounting ; and, seeking to enforce that same trust, the bill prayed for an accounting with respect to the matters in difference between them, and for a decree for the conveyance of the lands 'in dispute to the complainants, subject to whatever lien might be found to exist, if any, for any balance which might be found due the estate from David K. Oyster, on such accounting.
To so much of the bill as sought an enforcement of the resulting trust, George Oyster filed a plea in bar, setting up the former adjudication in No. 133. At the argument on this plea, the case was treated as if a demurrer had been filed to it, and it was held, Mr. Justice Brewer (then Circuit Judge) delivering the opinion, that *516the plea was good; and tbe bill was dismissed. 28 Fed. Rep. 909. From that decree, of dismissal this appeal was prosecuted.
Mr. James II. Anderson submitted for appellants.
Mr. D. P. Dyer submitted for appellees.
We are entirely convinced that the decree of the court below, in this case, was correct. The merits of the questions relating to the resulting trust in George Oyster were adjudicated by the Circuit Court in No. 133, against the complainants; and so long as that decree remained unreversed they were concluded by it. Those questions were res judicata in that court. As the question of accounting was subsidiary to, and dependent upon, ¿he establishment of that resulting trust, it was proper to dismiss the bill as to that feature of the case also.
It may be proper to add, in this connection, that the disposition made by us of No. 133, above set forth, practically gives the complainants all they seek in this supplementary-case;- and as it is clear that the real issues involved in this case are the same as in No. 133, the decree herein is
Affirmed.